SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Northern District of New York, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Munson’s Order dated October 5, 1999.
We have considered all of petitioner’s contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.